DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “other puncturing means” in claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase “an occurring of the hole” in line 7 should be written as –an occurrence of the hole—for grammatical clarity.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “flexible flags, ,” in line 3 should be written as –flexible flags,— so as to remove the additional comma for grammatical clarity.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the phrase “the plurality of flexible flags extends beyond” in line 3 should be written as –the plurality of flexible flags extending beyond—for grammatical clarity.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the phrase “the flexible of flags” in line 1 should be written as –the flexible flags—for grammatical clarity.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the phrase “to pass through through” in lines 2-3 should be written as –to pass through— so as to remove the repeated word for grammatical clarity.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the phrase “not less” in line 5 should be written as –not less than—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14, 17, 19, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouéry (US 495,777) (of record).

Regarding claim 14, Bouéry discloses a method of protecting a tubeless tire from punctures (Figs. 5-7) (Col. 1 lines 13-18), comprising: attaching a plurality of flexible flaps (i.e. flags) (Figs. 1-8: a) to an inner surface of the tubeless tire (Figs. 5-6: F) via a cement (i.e. adhesive) arranged between a fixed widthwise edge of the flexible flag (Figs. 1-8: c) and the inner surface (Col. 1 lines 22-26; Col. 2 lines 55-65), wherein: the flexible flags are configured to seal a hole in the tubeless tire (Col. 1 lines 13-18, 27-38; Col. 2 lines 63-66), in response to an occurring of the hole (Figs. 5-7), the attaching step includes attaching the flexible flags (Figs. 2-5: a) in an orientation in which the fixed widthwise edge (Figs. 2-5: c) extends parallel to a width direction of the tubeless tire (Figs. 2-5) (Col. 2 lines 70-72), the fixed widthwise edge of the flexible flags extends a length that is more than one-half the spacing between inner sidewalls of the tubeless tire (Fig. 5).

Regarding claim 17, Bouéry further discloses that the attaching step is configured to provide an overlap of a free widthwise edge (Figs. 1-8: b) of a selected flexible flag of the plurality of flexible flags (Figs. 1-8: a) extends beyond the fixed widthwise edge (Figs. 1-8: c) of another flexible flag among of the plurality of flexible flags (Figs. 1-8).

Regarding claim 19, Bouéry further illustrates that each of the plurality of flexible flags is rectangular in shape (Figs. 5, 7).

Regarding claim 21, Bouéry further discloses that the flexible flags comprise a material and have a thickness configured to provide, in combination, a flexibility and enablement of puncture that both (i) enable a nail or other puncturing means (Figs. 5-7: d) that passes through the tubeless tire at a location of a flexible flag among the flexible flags (Figs. 5-7: a), to pass through the flexible flag and reach the interior of the tubeless tire (Figs. 57) (Col. 1 lines 19-35), and 615640008BA (ii) enable the flag material, in response to a pressure differential between air in the interior of the tire and exterior atmospheric pressure, to squeeze into and stick within a hole or crack in the tubeless tire resulting from the puncture (Figs. 5-7) (Col. 1 lines 29-38; Col. 2 lines 60-66).

Regarding claim 24, Bouéry further discloses that the length of the fixed widthwise edge is approximately the spacing between inner sidewalls of the tubeless tire (Fig. 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouéry (US 495,777) (of record) as applied to claim 14 above, and further in view of Majumdar et al. (US 2020/0331305) (of record).

Regarding claim 16, Bouéry does not expressly recite that a protective backing is removed from an adhesive present on the plurality of flexible flags prior to the attaching step.
Majumdar teaches applying a foam to the inner surface of a tire, wherein an adhesive is applied to adhere the foam to the inner surface of the tire, and wherein the adhesive can have an optional release agent coated paper cover/backing that can be removed prior to applying the foam to the inner surface of the tire ([0029]). Moreover, it is generally known in the art to prevent contamination of adhesive and sealant layers in tires by providing thin films (i.e. backings) ([0010]). In other words, it is generally known in the tire art to provide removable backings to components that are attached to tire inner surfaces so as to protect the adhesive from contamination prior to attachment to the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bouéry in order to provide a protective backing that is removed from an adhesive present on the plurality of flexible flags prior to the attaching step so as to protect the adhesive and prevent contamination before attachment, as taught by Majumdar. 

Regarding claim 22, Bouéry does not expressly recite that, prior to the attaching step, a protective backing is removed from an adhesive present on the flexible flags, or that the attaching step includes arranging, for each of the flexible flags, an additional adhesive in a configuration wherein the adhesive between the fixed widthwise edge of the flexible flag and the inner surface of the tubeless tire comprises a combination of the additional adhesive and the adhesive present on the flexible flag.
Majumdar teaches applying a foam to the inner surface of a tire, wherein an adhesive is applied to adhere the foam to the inner surface of the tire, and wherein the adhesive can have an optional release agent coated paper cover/backing that can be removed prior to applying the foam to the inner surface of the tire ([0029]). Moreover, it is generally known in the art to prevent contamination of adhesive and sealant layers in tires by providing thin films (i.e. backings) ([0010]). In other words, it is generally known in the tire art to provide removable backings to components that are attached to tire inner surfaces so as to protect the adhesive from contamination prior to attachment to the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bouéry in order to provide a protective backing that is removed from an adhesive present on the plurality of flexible flags prior to the attaching step so as to protect the adhesive and prevent contamination before attachment, as taught by Majumdar. 
Majumdar further teaches that in addition to the adhesive present on the tire component, additional strips of adhesive may also be included to provide additional adhesion ([0073]). In other words, it is generally known in the tire art to provide additional adhesive to components that are attached to tire inner surfaces so as to provide additional adhesion. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bouéry in order to provide an additional adhesive in a configuration wherein the adhesive between the fixed widthwise edge of the flexible flag and the inner surface of the tubeless tire comprises a combination of the additional adhesive and the adhesive present on the flexible flag so as to provide additional adhesive, as taught by Majumdar. 

Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouéry (US 495,777) (of record) as applied to claim 14 above.

Regarding claim 18, Bouéry further discloses that the principle of the invention may be embodied in a single flap or valve when the latter is of such width, and so applied as to cover the whole exposed portion of the tire, and to yield readily to any object piercing the wall (Col. 1 lines 38-43). In other words, the dimensions of the flags are result effective variables that are chosen so as to yield readily to any object piercing the wall. While Bouéry does not explicitly disclose the value for a distance between each fixed widthwise edge of the plurality of flags, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the distance between each fixed widthwise edge of the plurality of flags in order to cover the whole exposed portion of the tire and to yield readily to any object piercing the wall. 

Regarding claim 23, Bouéry further discloses that each of the flexible flags (Figs. 1-8: a) extends a height from the fixed widthwise edge (Figs. 1-8: c), in a height direction that is perpendicular to the extending length of the fixed widthwise edge, to a free non-adhered edge (Figs. 1-8: b). Bouéry further discloses that the principle of the invention may be embodied in a single flap or valve when the latter is of such width, and so applied as to cover the whole exposed portion of the tire, and to yield readily to any object piercing the wall (Col. 1 lines 38-43). In other words, the dimensions of the flags are result effective variables that are chosen so as to yield readily to any object piercing the wall. While Bouéry does not explicitly disclose the value for the length of the fixed widthwise edge or the height, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said length and height. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the length of the fixed widthwise edge as well as the height of the plurality of flags in order to cover the whole exposed portion of the tire and to yield readily to any object piercing the wall. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouéry (US 495,777) (of record) as applied to claim 14 above, and further in view of Fukutomi et al. (US 2004/0069387) (of record).

Regarding claim 20, Bouéry does not expressly recite that the flexible flags are manufactured from a material selected from the group consisting of polyethylene, nylon, cellophane polyethylene, and polyester.
Fukutomi teaches a method of protecting a tubeless tire from punctures, similar to Bouéry, comprising: attaching a plurality of flexible flags (Figs. 1-5: 8) to an inner surface (Figs. 1, 3-5: 6) of the tire via an adhesive arranged between a fixed widthwise edge (Figs. 2-5: 8a) of the flag and the inner surface (Figs. 1, 3-5: 6) ([0017]), wherein the plurality of flags (Fig. 4: 8) are configured to seal a hole (Fig. 4: N; Fig. 5: H)  in the tubeless tire ([0021]-[0022]). Fukutomi further teaches that the material of the flags is not particularly limited provided that it can retain air satisfactorily and is flexible ([0018]). For instance, nonmetallic materials having the flexibility, including resins such as nylon, polyethylene terephthalate (PET) or the like, can be used ([0018]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bouéry in order to provide that the flexible flags are manufactured from a material selected from polyethylene or nylon so as to retain air satisfactorily while remaining flexible, as taught by Fukutomi.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, Applicant argues that there does not appear to be any rationale for the teaching of Majumdar to provide motivation for a POSITA to modify Fukutomi. While Fukutomi is no longer relied upon as the primary reference for the rejection above, the examiner notes that Majumdar may still be used to modify Bouéry, even though Majumdar teaches application of a foam sealant and Bouéry teaches application of a flap sealant because Majumdar has a general teaching that it is generally known in the tire art to provide removable backings to components that are attached to tire inner surfaces so as to protect the adhesive from contamination prior to attachment to the tire. Thus, a POSITA would have found it obvious to modify the sealants provided with adhesive in Bouéry so as to have protective backings prior to attachments as well in order to protect the adhesive from contamination prior to attachment to the tire. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749